Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,3-5,12-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lipscomb et al. (US 2010/0300366; hereinafter is referred to as Lipscomb ‘366).

a basin (102) the basin includes a generally circular first portion (124) and a generally circular second portion (98);
a cover (26,30) arrangement disposed over the basin, and including an upper bowl (30), a lower bowl (26) and an inclined portion (32) connecting the upper bowl and the lower bowl, the upper bowl including openings (48) disposed to enable water to fall from the upper bowl into the lower basin (126), and enabling water to flow from the upper bowl along the inclined portion to the lower bowl, the first portion (124) being configured to receive the upper bowl, the second portion (98) being configured to receive the lower bowl, the generally first and second portions being in fluid communication with one another, the lower bowl including an opening (42) positioned to receive fluid from the second portion (note that opening (42) is capable of receiving fluid if the level of the fluid in the lower basis (126) is near opening (42)), the upper bowl having another opening (90) positioned to receive fluid pumped from the first portion; and
a pump (38) disposed in the basin and configured to pump water from the basin to the upper bowl.

	For claim 4, Lipscomb ‘366 teach wherein the upper portion includes a tube (46) configured to connect to an output of the pump (38).
For claim 5, Lipscomb ‘366 teach wherein the pump (38) is configured to pump fluid up through the tube and into the upper bowl.
	For claim 12, Lipscomb ‘366 teach wherein the pump is a submersible pump (38, see [0007]).
	For claim 13, Lipscomb ‘366 teach wherein the inclined portion (32) is configured such that water will overflow from the upper bowl and pass over the inclined portion and into the lower bowl.
	For claim 14, Lipscomb ‘366 teach wherein the basin includes protrusions (128,123) to position the pump.
	For claim 15, Lipscomb ‘366 teach a filter (118) disposed in the basin.
	For claim 16, Lipscomb ‘366 teach wherein the basin includes grooves (110,112) to position the filter.
	For claim 17, Lipscomb ‘366 teach wherein the pump includes an intake (120), and when the filter and the pump are positioned the basin, the intake is adjacent the filter (see Figure 7).
.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (US 2010/0300366; hereinafter is referred to as Lipscomb ‘366) in view of Serwacki (US 8789767).
 discloses most of the claimed invention except for mentioning a plurality of lily pads disposed on the inclined portion.
Serwacki teaches that it is old and well known in the art to provide a plant-like structure (220) on a fountain device so as to provide a realistic nature appearance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fountain of Lipscomb ‘366 so as to include a plant-like structures thereon, in a similar manner as taught in Serwacki, so as to provide a realistic nature appearance. 
With respect to the specific shape of a lily pad as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant-like structure of Lipscomb ‘366 as modified by Serwacki (emphasis on Serwacki) in whatever form or shape was desired or expedient, wherein no stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Furthermore, a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use. 
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (US 2010/0300366; hereinafter is referred to as Lipscomb ‘366) in view of Lipscomb et al. (US 2014/0069341; hereinafter is referred to as Lipscomb ‘341).
For claim 9, as described above, Lipscomb ‘366 discloses most of the claimed invention except for mentioning a whale is disposed in the upper bowl so that water is capable of passing from the tube in the upper bowl through the whale and into the upper bowl.
Lipscomb ‘341 teach that it is old and well known in the art to provide a discharge orifice (equivalent to “a whale” structure as claimed; as shown in 46a,46b,192 of Figures 12-22) which is disposed in the upper bowl (86) so that water is capable of passing from the tube (136) in the upper bowl through the whale and into the upper bowl (see Figures 1A and 24 for example).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fountain of Lipscomb ‘366 so as to include a discharge orifice, in a similar manner as taught in Lipscomb ‘341, so that to allow the water to cascade down at a lower rate. 
. 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (US 2010/0300366; hereinafter is referred to as Lipscomb ‘366).
For claim 10, as described above, Lipscomb ‘366 discloses most of the claimed invention except for mentioning wherein the first and second generally circular are transparent so as to enable the water falling from the upper bowl into the lower basin to the seen therethrough.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have e the first and second generally circular are transparent, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, and it appears that the invention would perform equally well with the type of material used in Lipscomb ‘366.  
Allowable Subject Matter
	Claims 7 and 8 are allowed.
Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive.
Applicant argues that the prior arts (i.e., Lipscomb ‘366, Serwacki (US 8789767) and Lipscomb ‘341) do not teach first and second portions of the basin that are in fluid communication with one another, the upper bowl including an opening that receives pumped fluid from the basin, and the lower bowl having an opening that receives fluid from the second portion of the basin. Applicant’s argument has been acknowledged.  However, it is noted that Lipscomb ‘366 does teach first (124) and second portions (98) of the basin that are in fluid communication with one another, the upper bowl .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644